Citation Nr: 0710576	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include an anxiety disorder and post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to an initial compensable rating for diabetic 
retinopathy.

5.  Entitlement to a disability rating in excess of 10 
percent for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which adjudicated the issues on appeal.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of that hearing has been associated with the 
claims file. 

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued.  Since 
the veteran submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.  See 38 C.F.R. § 
19.31, 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Medical evidence indicates that the veteran has an 
anxiety disorder, other than PTSD, as a result of service. 

3.  An unappealed March 1985 rating decision denied service 
connection for hypertension on the basis that no medical 
evidence related this condition to service. 

4.  The evidence received since the March 1985 rating 
decision does not include medical evidence that the veteran's 
hypertension is related either to service or to a service-
connected disability.  

5.  An unappealed June 1992 rating decision denied service 
connection for tinnitus on the basis that this condition was 
only present in his nonservice-connected right ear and was 
first reported approximately 22 years after service. 

6.  The evidence received since the June 1992 rating decision 
includes a medical opinion that the veteran has tinnitus in 
his left ear.  

7.  The veteran's tinnitus in his left ear is the result of 
acoustic trauma in service.

8.  The veteran has active pathology of diabetic retinopathy 
with correctable visual acuity of 20/25 for each eye.

9.  The veteran's service-connected left ear hearing loss 
disability is manifested by Level XI hearing acuity, and his 
nonservice-connected right ear hearing loss disability is 
treated as manifesting Level I hearing acuity.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  An anxiety disorder, other than PTSD, was incurred in 
service.  38 U.S.C.A.      § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

3.  A March 1985 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  The additional evidence presented since the March 1985 
rating decision is not new and material, and the claim of 
entitlement to service connection for hypertension has not 
been reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2006).

5.  A June 1992 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

6.  The additional evidence presented since the June 1992 
rating decision is new and material, and the claim of 
entitlement to service connection for tinnitus has been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).

7.  Tinnitus was incurred in service.  38 U.S.C.A § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

8.  The criteria for an initial 10 percent rating for 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Codes 
6006, 6079 (2006).

9.  The criteria for a disability rating in excess of 10 
percent for left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.383, 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a 
Psychiatric Disorder, to include an 
Anxiety Disorder and PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran's DD Form 214 shows that he was 
awarded the Combat Infantryman Badge for his participation in 
combat while serving in Vietnam.  Therefore, the Board will 
accept the veteran's own statements as conclusive evidence 
that he was exposed to significant stressors while on active 
duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

However, the veteran's claim of entitlement to service 
connection for PTSD fails because there is no medical 
evidence of a current diagnosis of PTSD.  The veteran was 
afforded a VA psychiatric examination in December 2004 to 
determine whether he has PTSD as a result of service.  After 
reviewing the claims file and conducting a mental status 
examination, the examiner concluded that the veteran "does 
not meet the full diagnostic criteria for a diagnosis of 
posttraumatic stress disorder."  The Board also reviewed 
numerous VA outpatient treatment records, none of which 
contains a diagnosis of PTSD.

Therefore, in the absence of a diagnosis of PTSD, service 
connection for PTSD must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

However, the December 2004 VA examination report also 
contains a medical opinion that the veteran has an anxiety 
disorder, NOS, with features involving depressive and PTSD 
symptoms, that is more than likely related to his traumatic 
experiences in Vietnam.  

This opinion provides highly probative evidence in support of 
the veteran's claim that he currently has an anxiety disorder 
as a result of service.  

Thus, in light of the December 2004 VA psychiatric 
examination report, the Board finds that service connection 
for an anxiety disorder is warranted, but that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  Accordingly, the 
appeal is granted, to this extent only.

It is important to understand that this decision does not 
suggest that all of the veteran's psychiatric problems are 
related to his service many years ago, or that the veteran is 
unemployed due to this disorder.  These issues are not before 
the Board at this time.  However, there is medical evidence 
linking some of the veteran's current problem with his 
service, providing a basis to grant this claim.  The nature 
and extent of the disorder related to service is not at issue 
before the Board at this time. 

II.  New and Material Evidence To Reopen 
a Claim of Entitlement to Service 
Connection for Hypertension

The veteran is ultimately seeking service connection for 
hypertension.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since a final rating decision dated in March 
1985.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

VA regulation provides that hypertension may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R.    §§ 3.307, 3.309.  

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

In March 1985, the RO denied service connection for a 
hypertension on the basis that this condition was not show 
until many years after service.  The evidence at that time 
included the veteran's service medical records, none of which 
indicated that the veteran had high blood pressure.  Also of 
record was a VA examination report dated in February 1985, 
which listed several high blood pressure readings.  Based on 
this evidence, the March 1985 rating decision denied service 
connection for hypertension.  

The veteran was notified of the March 1985 rating decision 
and of his appellate rights in a letter dated that same 
month, but did not seek appellate review within one year of 
notification.  Therefore, the March 1985 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In June 2004, the veteran attempted to reopen his claim for 
service connection for hypertension on the basis of new and 
material evidence.  The veteran also presented a new theory 
of service connection by indicating that his hypertension is 
related to his service-connected diabetes mellitus.  
Nevertheless, in light of the Court's case law, the Board 
finds that the veteran must still present new and material 
evidence with respect to this claim.  

In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that when a veteran attempts to reopen a claim by bringing a 
new etiological theory for the causation of his disease than 
that which was previously addressed in the earlier final 
denial, such new theory of causation does not itself 
constitute a new claim, obviating the necessity of presenting 
new and material evidence for that same claim.  Thus, the 
veteran's new theory of secondary service connection is not a 
basis for reopening his claim of entitlement to service 
connection for hypertension.  The Board must therefore 
proceed to analyze whether new and material evidence has been 
submitted since the final March 1985 rating decision.

Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening an appellant's claim, the Board 
performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 1985 rating decision.  Since that decision, several VA 
examination reports and numerous VA outpatient treatment 
records have been added to the claims file, none of which 
contains a medical opinion that the veteran's hypertension 
had its onset either in service or within one year of 
service, or that it was either caused or aggravated by his 
service-connected diabetes mellitus.  In fact, a December 
2004 VA examination report includes a medical opinion that 
the veteran's essential hypertension was not caused by his 
diabetes.   

In short, although these records are "new," in that they 
did not exist at the time of the March 1985 rating decision, 
they are not material to the central issue in this case, 
i.e., whether the veteran's hypertension is related to 
service or to his service-connected diabetes mellitus.  
Accordingly, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
October 2006 hearing.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the March 1985 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
March 1985 rating decision remains final and the appeal is 
denied.

III.  New and Material Evidence To Reopen 
a Claim of Entitlement to Service 
Connection for Tinnitus

The veteran is seeking service connection for tinnitus.  
However, the Board must again determine whether new and 
material evidence has been submitted since an unappealed June 
1992 rating decision denied that claim.  Barnett, 83 F.3d at 
1383-84.  

In a June 1992 rating decision, the RO denied service 
connection for tinnitus.  The evidence at that time included 
the veteran's service medical records.  A December 1967 entry 
documented the sudden onset of tinnitus and hearing loss in 
the veteran's left ear after a mortar round exploded on the 
left side of the veteran's head.  Parenthetically, the Board 
notes that a March 1985 rating decision granted service 
connection for left ear hearing loss.  

After service, a May 1992 VA examination report also noted an 
eight-to-nine month history of tinnitus in the veteran's 
right ear only.  Based on these findings, the RO denied 
service connection for tinnitus on the basis that it only 
occurred in veteran's nonservice-connected right ear and was 
first identified approximately 22 years after his separation 
from active duty.  

In June 2004, the veteran attempted to reopen his claim for 
service connection for tinnitus on the basis of new and 
material evidence.  The evidence submitted since the 
unappealed June 1992 rating decision includes a VA 
audiological evaluation report dated in December 2004.  This 
examination report notes that the veteran has unilateral 
tinnitus in his left ear.  

This report is new since it did not exist at the time of the 
June 1992 rating decision decision.  In addition, this report 
is probative of the central issue in this case as to whether 
the veteran has tinnitus in his left ear, the same ear in 
which service connection for hearing loss has been 
established.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the unappealed June 1992 rating decision; thus, the 
claim for service connection for tinnitus must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the Court held that before the Board can address a question 
that has not been decided by the RO, it must determine 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on that question, and an 
opportunity to address the question at a hearing and, if not, 
whether the veteran is prejudiced thereby.  Since the Board 
finds below that service connection for unilateral tinnitus 
in the left ear is warranted, there is no prejudice to the 
veteran in adjudicating this claim on the merits.

The veteran has a current diagnosis of tinnitus in his left 
ear.  The veteran's service medical also note that the 
veteran was seen in December 1967 for sudden onset of 
tinnitus and hearing loss in his left ear after a mortar 
round exploded on his left side.  Thus, the service medical 
records, which clearly show acoustic trauma causing hearing 
loss and tinnitus, support the veteran's claim.  Indeed, 
service connection has been established for left ear hearing 
loss.  

There is also no medical opinion of record specifically 
relating the veteran's tinnitus to acoustic trauma in 
service.  Nevertheless, the fact that the veteran experienced 
a sudden onset of tinnitus in service, lasting approximately 
one week, and that he has a left ear hearing loss disability 
as a result of inservice acoustic trauma, the evidence raises 
a reasonable doubt as to whether his tinnitus in that same 
ear is also related to that same acoustic trauma.  Although 
hearing loss and tinnitus are separate disabilities, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).

With respect to the doctrine of reasonable doubt, the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
unilateral tinnitus of the left ear is warranted.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  According, service 
connection for unilateral tinnitus of the left ear is 
granted. 

IV.  Increased Rating for Diabetic Retinopathy

The March 2005 rating decision on appeal granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for bilateral diabetic retinopathy.  Since 
the veteran's claim arises from his disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In this case, the RO did not consider the veteran's diabetic 
retinopathy as part of the diabetic process under Diagnostic 
Code (DC) 7913.  Instead, the RO evaluated the veteran's 
diabetic retinopathy based on impairment of visual acuity 
using 38 C.F.R. § 4.84a, DC 6061 through DC 6079.  Under DC 
6079, a compensable evaluation based on visual acuity cannot 
be assigned unless there is evidence of at least 20/50 vision 
in one eye and 20/40 vision in the other eye.

Applying the above criteria to the facts of this case, a 
compensable rating is not warranted for the veteran's 
diabetic retinopathy based on visual acuity.  A VA eye 
examination report dated in December 2004 notes that the 
veteran's corrected visual acuity is 20/25 bilaterally.  The 
Board also considered private treatment records, none of 
which shows at least 20/50 vision in one eye and 20/40 vision 
in the other eye.  Hence, there is simply no basis to assign 
a compensable disability rating for the veteran's diabetic 
retinopathy on the basis of decreased visual acuity. 

However, a compensable disability rating is warranted for the 
veteran's diabetic retinopathy under DC 6006.  Retinopathy is 
defined as any noninflammatory disease of the retina.  More 
specifically, diabetic retinopathy is defined as retinopathy 
associated with diabetes mellitus, which may be of the 
background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1148 (26th ed. 1981). 

As such, diabetic retinopathy may be rated under 38 C.F.R. § 
4.84a, DC 6006, for retinitis.  Under DC 6000 through 6009, 
diseases of the eye, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.  Id. 

The December 2004 VA examination report diagnosed the veteran 
with diabetic retinopathy, minimal.  As such, the minimum 10 
percent rating for this disability is appropriate under 38 
C.F.R. § 4.84a, DC 6006.  This minimum 10 percent rating for 
active pathology is also consistent with DC 7913, which 
provides that noncompensable complications are considered 
part of the diabetic process under DC 7913.  The RO assigned 
a separate rating for the diabetic retinopathy rather than 
including it in the diabetic process under DC 7913; 
consequently, a compensable disability rating is appropriate, 
consistent with DC 7913, when the complication is rated 
separately.  See 38 C.F.R. § 4.118, DC 7913, Note (1). 

In conclusion, the Board finds that an initial 10 percent 
rating is warranted for the veteran's diabetic retinopathy.  
However, there is no basis to assign a disability rating in 
excess of 10 percent at any time since the initial grant of 
service connection.

V.  Increased Rating for Left Ear Hearing Loss

In March 1985, the RO granted service connection and assigned 
a 10 percent disability rating for left ear hearing loss.  
The veteran now claims that he is entitled to a disability 
rating in excess of 10 percent for his left ear hearing loss 
disability.  

Evaluations of defective hearing range from zero percent to 
10 percent for service-connected unilateral hearing loss and 
zero percent to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numerical designation for 
hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383. (The latter regulation applies only where 
there is total deafness in the nonservice-connected ear.)  
Id. 

If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006). 
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 38 
C.F.R. § 4.85 (2006).

In this case, there is no evidence that the veteran even has 
right ear hearing loss for VA purposes.  A VA audiological 
evaluation performed in December 2004 concluded with a 
diagnosis of "normal hearing, right."  In this regard, 
testing in the right ear showed a 20-decibel loss at the 500 
Hz level, a 25-decibel loss at the 1,000 Hz level, and a 15-
decibel loss at the 2,000 Hz level, and a 20-decible loss at 
the 3,000 and 4,000 Hz levels.  Speech discrimination was 100 
percent. 

In light of these findings, the veteran's nonservice-
connected right ear is assigned a numerical designation of 
Level I.  See 38 C.F.R. § 4.85(f).  Thus, there is no basis 
to assign a disability rating in excess of 10 percent for the 
veteran's service-connected left ear, since this is the 
maximum schedular rating available.  Accordingly, the appeal 
is denied. 

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1). 

 "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, neither the veteran's left ear hearing loss nor 
his diabetic retinopathy has independently caused marked 
interference with employment or required frequent periods of 
hospitalization.  The veteran reported that he last worked in 
June 2002 as a roofer and that he stopped working after one 
of his toes was amputated.  

In short, although the veteran's left ear hearing loss and 
diabetic retinopathy may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
basis is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  For these reasons, the Board has found the post-
service medical record provides evidence against this claim. 

There is also no evidence that either service-connected 
disability on appeal has required hospitalization or bed rest 
which markedly interferes with his ability to work.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (holding that 
the Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

VII.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for hypertension, the Board finds that the RO has 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court held that, in addition to notifying the 
veteran of evidence and information necessary to prove his 
underlying claim, the claimant must also be notified of the 
evidence and information necessary to reopen his claim for 
service on the basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his left ear 
hearing loss and diabetic retinopathy.  Based a review of the 
record, the Board finds that these examinations appear 
adequate for rating purposes, as they report findings 
addressed in the applicable rating criteria.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hypertension, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for an anxiety disorder, other than post-
traumatic stress disorder, is granted.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the appeal is denied.

Tinnitus in the left ear is granted. 

An initial 10 percent rating for diabetic retinopathy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

A disability rating in excess of 10 percent for left ear 
hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


